04/14/2021



                                                                                           Case Number: DA 21-0140




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0140

SUTEY OIL COMPANY, INC.,

            Plaintiff, Appellee and
               Cross-Appellant,

      v.
                                                     ORDER OF MEDIATOR APPOINTMENT
MONROE'S HIGH COUNTRY TRAVEL
PLAZA, LLC, a Montana Limited Liability
Company, and MARVIN MONROE,

            Defendants and Appellants.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Peter M. Meloy, 2601 E. Broadway, P.O. Box 1241,
Helena, MT 59624, whose name appears next on the list of attorneys desiring
appointment as mediators for Money Judgments appeals which is maintained pursuant to
M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process required by
M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 14th day of April, 2021.



                                                   oe.,-__6.,f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Gregory Wade Duncan, Dale Schowengerdt, David H. Bjornson,
       Thomas Charles Orr, Gregory A. McDonnell, Peter M. Meloy